PER CURIAM: *
Diego Francisco Caniz, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (BIA) decision dismissing his appeal from the Immigration Judge’s (IJ) removal order. Caniz makes no argument regarding the denial of his claims for cancellation of removal, asylum, withholding of removal, or voluntary departure, and he has thus abandoned those claims. See Chambers v. Mukasey, 520 F.3d 445, 448 n. 1 (5th Cir. 2008). Instead, he argues for the first time that the BIA and the IJ erred in failing to address his request for relief under the Nicaraguan Adjustment and Central American Relief Act (NACARA).
As he concedes, Caniz did not exhaust his administrative remedies with respect to his NACARA claim by raising it first before the BIA. This court therefore lacks jurisdiction to consider the claim. 8 U.S.C. § 1252(d)(1); see Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.2001). Accordingly, the petition for review is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.